DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1, 4-9, 12-16, and 19-29 are allowed.

The following is an examiner’s statement of reasons for allowance:

Examiner has not discovered prior art which fully teaches the method recited in claim 9, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Marumoto (US-2007/0109604) and Ilbery (US-6,476,934), both of which were cited in the previous office action of 25 April 2011.  However, the combination does not fully teach the particularly recited method set forth in claim 9 for fetching an instruction from an instruction cache of a graphics processing unit (GPU), the instruction a single instruction multiple data (SIMD) instruction having multiple operands, at least one of the multiple operands in a bfloatl6 (BF16) number format, wherein the multiple operands include a first source operand, a second source 
Independent claim 1 is allowed for the reasons set forth above for claim 9.  Claims 4-8, and 27 each ultimately depend from claim 1, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Independent claim 16 is allowed for the reasons set forth above for claim 9.  Claims 19-23, and 28 each ultimately depend from claim 16, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Independent claim 24 is allowed for the reasons set forth above for claim 9.  Claims 25, and26, and 28 each ultimately depend from claim 24, and are therefore also allowed at least due to their respective dependencies from an allowable claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619